Exhibit 10.1

 

EXECUTION

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) is entered
into as of June 26, 2015 and made by and among SONUS NETWORKS, INC., (the
“Borrower”) and BANK OF AMERICA N.A., as Administrative Agent (the “Agent”),
Swing Line Lender, L/C Issuer and Lender.

 

Background

 

The Borrower, Lender and the Agent entered into a Credit Agreement dated as of
June 27, 2014 (the “Original Credit Agreement”).  Capitalized terms used herein
but not defined herein will have the meaning given such term in the Original
Credit Agreement.  The Borrower has requested that the Agent and the Lender
extend the stated maturity date and amend certain covenants.  The Original
Credit Agreement, as amended by this First Amendment, as further amended,
modified or supplemented from time to time, the “Credit Agreement”.

 

The Lender constitutes the “Required Lenders” under the terms of the Original
Credit Agreement and agrees, on the terms and subject to the conditions set
forth herein, to (a) decrease the aggregate Commitments to $15,000,000,
(b) extend the maturity date of the Loans under the Original Credit Agreement to
June 30, 2016, (c) amend the liquidity covenant in the Original Credit
Agreement, and (d) impose a quarterly revenue test on the Borrower.

 

NOW, THEREFORE, in consideration of the promises and the agreements, provisions
and covenants herein contained, the Borrower, the Agent and the Lender hereby
agree as follows:

 

1.                                      Amendment.  Subject to the terms and
conditions herein contained and in reliance on the representations and
warranties of the Borrower herein contained, effective upon satisfaction of the
conditions precedent contained in section 3 below, the following amendments
shall be incorporated into the Original Credit Agreement:

 

(A)                               Section 1.01, “Defined Terms” of the Original
Credit Agreement is hereby amended by deleting the text in the definitions of
“Commitment” and “Maturity Date” in their entirety and replacing them with the
following in lieu thereof:

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. On the date of the First Amendment, the aggregate commitments are
$15,000,000.

 

“Maturity Date” means June 30, 2016; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.

 

--------------------------------------------------------------------------------


 

(B)                               Section 1.01, “Defined Terms” of the Original
Credit Agreement is hereby amended to add the following defined term:

 

“First Amendment” means that certain First Amendment to Credit Agreement dated
as of June 26, 2015 entered into among the Borrower, the Agent and the Lender.

 

(C)                               Section 6.02, “Certificates; Other
Information”, subsection (c) of the Original Credit Agreement is hereby amended
to delete the word “reserved” and to insert the following in lieu thereof:

 

“(c)                            within ten (10) Business Days following the end
of each month a statement that the Liquidity Covenant has been met and a
calculation of the Liquidity Covenant as of the last day of the immediately
preceding month.”

 

(D)                               Section 7.11, “Liquidity Covenant” of the
Original Credit Agreement is hereby amended by deleting the text therein
contained and inserting the following in lieu thereof:

 

7.11                        Liquidity Covenant.  Permit the amount of cash and
Cash Equivalents of the Loan Parties, excluding the aggregate amount cash and
Cash Equivalents subject to a Lien permitted under Section 7.01(j) or
Section 7.01(k), to be less than an aggregate amount of $85,000,000, at any time

 

(E)                                A new Section 7.15, “Quarterly Revenue Test”
is hereby added to the Original Credit Agreement as follows:

 

7.15                        Quarterly Revenue Test. Permit the Borrower’s total
revenues for a fiscal quarter to be less than an aggregate of $50,000,000 as of
the last day of such fiscal quarter computed on a fiscal quarterly basis
beginning with the fiscal quarter ending September 25, 2015.

 

(F)                                 Section 10.17 “Electronic Execution of
Assignments and Certain Other Documents” is hereby amended to delete the period
after the last word thereof, “it”, and to add the following after such word:

 

“provided, further, without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterparts.”

 

2.                                      Conditions Precedent.  The provisions of
this First Amendment shall be effective as of the date on which all of the
following conditions shall be satisfied:

 

(a)                                 the Borrower shall have delivered to the
Agent a fully executed counterpart of this First Amendment;

 

(b)                                 the Borrower shall have paid all costs and
expenses owing to the Agent and its counsel on or before the date hereof; and

 

2

--------------------------------------------------------------------------------


 

(c)                                  the Lender shall have indicated its consent
and agreement by executing this First Amendment.

 

3.                                      Miscellaneous.

 

(a)                                 Ratification.  The terms and provisions set
forth in this First Amendment shall modify and supersede all inconsistent terms
and provisions set forth in the Original Credit Agreement and except as
expressly modified and superseded by this First Amendment, the terms and
provisions of the Original Credit Agreement and the other Loan Documents are
ratified and confirmed and shall continue in full force and effect. The Borrower
and the Agent agree that the Original Credit Agreement as amended hereby and the
other Loan Documents shall continue to be legal, valid, binding and enforceable
in accordance with their respective terms. For all matters arising prior to the
effective date of this First Amendment, the Original Credit Agreement (as
unmodified by this First Amendment) shall control.  The Borrower hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to the Agent and the Lender under the Credit Agreement and the other
Loan Documents are in full force and effect, are properly perfected and are
enforceable in accordance with the terms of the Credit Agreement and the other
Loan Documents.

 

(b)                                 Representations and Warranties.  The
Borrower hereby represents and warrants to the Agent and the Lender that the
representations and warranties set forth in the Loan Documents, after giving
effect to this First Amendment, are true and correct in all material respects on
and as of the date hereof, with the same effect as though made on and as of such
date except with respect to any representations and warranties limited by their
terms to a specific date.  The Borrower further represents and warrants to the
Agent and the Lender that the execution, delivery and performance by the
Borrower of this consent letter (i) are within the Borrower’s power and
authority; (ii) have been duly authorized by all necessary corporate and
shareholder action; (iii) are not in contravention of the terms of any of the
Borrower’s Organization Documents; (iv) do not violate any Law; (v) do not
conflict with or result in any breach or contravention of, or require any
payment to be made under any Contractual Obligation to which the Borrower is a
party or affecting the Borrower or the properties of the Borrower; (vi) do not
result in the creation or imposition of any Lien upon any of the property of the
Borrower other than in favor of Agent; (vii) do not require the consent or
approval of any Governmental Authority.  All representations and warranties made
in this First Amendment shall survive the execution and delivery of this First
Amendment, and no investigation by the Agent shall affect the representations
and warranties or the right of the Agent to rely upon them.

 

(c)                                  Reference to Agreement.  Each of the Loan
Documents, including the Original Credit Agreement and any and all other
agreements, documents, or instruments now or hereafter executed and delivered
pursuant to the terms hereof or pursuant to the terms of the Original Credit
Agreement as amended hereby, are hereby amended so that any reference in such
Loan Documents to the Original Credit Agreement shall mean a reference to the
Original Credit Agreement as amended hereby.

 

(d)                                 Expenses of the Agent.  As provided in the
Credit Agreement, the Borrower agrees to pay all reasonable costs and expenses
incurred by the Agent in connection

 

3

--------------------------------------------------------------------------------


 

with the preparation, negotiation, and execution of this First Amendment,
including without limitation, the reasonable costs and fees of the Agent’s legal
counsel.

 

(e)                                  Severability.  Any provision of this First
Amendment held by a court of competent jurisdiction to be invalid or
unenforceable shall not impair or invalidate the remainder of this First
Amendment and the effect thereof shall be confined to the provision so held to
be invalid or unenforceable.

 

(f)                                   Applicable Law.  This Amendment shall be
governed by and construed in accordance with the laws of The Commonwealth of
Massachusetts and the applicable laws of the United States of America.

 

(g)                                  Successors and Assigns.  This First
Amendment is binding upon and shall inure to the benefit of the Agent, the
Lender and the Borrower, and their respective successors and assigns, except the
Borrower may not assign or transfer any of its rights or obligations hereunder
without the prior written consent of the Agent.

 

(h)                                 Counterparts.  This First Amendment may be
executed in one or more counterparts and on facsimile counterparts, each of
which when so executed shall be deemed to be an original, but all of which when
taken together shall constitute one and the same agreement.

 

(i)                                     Effect of Waiver.  No consent or waiver,
express or implied, by the Agent or Lender to or for any breach of or deviation
from any covenant, condition or duty by the Borrower shall be deemed a consent
or waiver to or of any other breach of the same or any other covenant, condition
or duty.

 

(j)                                    Headings.  The headings, captions, and
arrangements used in this First Amendment are for convenience only and shall not
affect the interpretation of this First Amendment.

 

(k)                                 FATCA.  For purposes of determining
withholding Taxes imposed under FATCA, from and after the effective date of the
Amendment, the Borrower and the Administrative Agent shall treat (and the Lender
hereby authorizes the Administrative Agent to treat) the Loans as not qualifying
as a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i)).

 

(l)                                     ENTIRE AGREEMENT.  THIS FIRST AMENDMENT
EMBODIES THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER THEREOF, AND SUPERSEDES ANY AND ALL PRIOR REPRESENTATIONS AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THIS AMENDMENT. THERE ARE
NO ORAL AGREEMENTS AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF.

 

[Remainder of Page Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date first above written.

 

 

BORROWER

 

 

 

SONUS NETWORKS, INC.

 

 

 

 

 

By:

/s/ Mark T. Greenquist

 

Name: Mark T. Greenquist

 

Title: Chief Financial Officer

 

 

 

 

 

AGENT

 

 

 

BANK OF AMERICA, N.A., as Agent

 

 

 

 

 

By:

/s/ Scott W. Vokey

 

Name: Scott W. Vokey

 

Title: Senior Vice President

 

 

 

LENDER

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Scott W. Vokey

 

Name: Scott W. Vokey

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------